                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION


ANNA TALLEY                                 )
                      Plaintiff,            )
                                            )
v.                                          )       JUDGMENT
                                            )
                                            )       No. 5:19-CV-499-FL
ANDREW SAUL, Commissioner of                )
Social Security,                            )
                 Defendant.                 )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendant’s stipulation for attorney fees.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
October 5, 2020, that plaintiff’s counsel be awarded fees under 28 U.S.C. § 2412 in the amount of
$8,000.00.

This Judgment Filed and Entered on October 5, 2020, and Copies To:
Charlotte Williams Hall (via CM/ECF Notice of Electronic Filing)
Cassia W. Parson / Mark Goldenberg (via CM/ECF Notice of Electronic Filing)

October 5, 2020                      PETER A. MOORE, JR., CLERK

                                       /s/ Sandra K. Collins
                                     (By) Sandra K. Collins, Deputy Clerk




          Case 5:19-cv-00499-FL Document 43 Filed 10/05/20 Page 1 of 1
